DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed on 09/23/2019; 10/23/2019; 12/11/2019; 02/28/2020; 06/05/2020; 06/05/2020; 08/05/2020; 08/2/2020; 09/23/2020; 11/12/2020; 05/10/2021; 07/04/2021; 08/30/2021; 09/30/2021; and 12/29/2021 has been considered and placed of record in the file.

Oath/Declaration
The Oath or Declaration is being considered by examiner and complies with PTO requirements.	

Election/Restrictions
Applicant’s election without traverse of Group II in the reply filed on 12/29/2021 is acknowledged.

Allowable Subject Matter
Claims 6-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 6:

Regarding claims 7-12:
Claims 7-12 are allowed as being dependent on claim 6.

	The prior art of record, also does not teach or suggest generating a plurality of outputs, each output associated with a respective transmission mode of a plurality of transmission modes, wherein the plurality of outputs are formed based on comparisons between pair-wise combinations of signals of the obtained plurality of signals, wherein the pair-wise combinations of signals comprises (i) pair-wise combinations of signals obtained from pairs of horizontally-proximate signal conductors, (ii) pair-wise combinations of signals obtained from pairs of vertically-proximate signal conductors, and (iii) pair-wise combinations of signals obtained from pairs of diagonally-proximate signal conductors as recited in claim 13 for the same reason stated in claim 6 above.
Regarding claims 14-20:
Claims 14-20 are allowed as being dependent on claim 13.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Taylor et al. 6,684,030; Hiraga et al. US 7,509,010; Dianov et al. US 9,052,433; and Tourgee et al. US 6,542,675.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE N TIEU whose telephone number is (571)270-1888. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on (571) 272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JANICE N TIEU/           Primary Examiner, Art Unit 2633